—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Finnegan, J.), rendered May 3, 1995, convicting him of criminal mischief in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements made to the police.
Ordered that the judgment is affirmed.
The defendant contends that the police lacked probable cause to arrest him. We disagree. Probable cause to arrest requires the existence of facts and circumstances which, when viewed as a whole, would lead a reasonable person possessing the same expertise as the arresting officer to conclude that an offense has been or is being committed and that the person to be arrested is the perpetrator (see, People v Fernandez, 185 AD2d 944). Here, the defendant’s brother’s statement to the police that the defendant had a gun and had fired the gun provided probable cause to arrest the defendant.
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Mangano, P. J., O’Brien, Thompson and Goldstein, JJ., concur.